Title: From John Quincy Adams to Charles Francis Adams, 21 August 1809
From: Adams, John Quincy
To: Adams, Charles Francis,Adams, George Washington,Adams, John



1.
(Letters to my Children.)
21. Augt: 1809.

It is related of Augustus Caesar, that being upon his death-bed, he turned just before he expired to the friends who were standing around, and asked them what they thought of the part which he had acted on the scene of human life—They express’d their admiration as their feelings or their prudence inspired—Then said he “Plaudite”.
In the article of Death, Augustus was what he had been throughout life; a theatrical performer—The ideas which clung to his “last sand” were inseparable from Representation—He was still acting a part, in death, and this expression while it indicates a coolness and self-possession, at the moment when the generality of mankind have lost all the faculties both of mind and body at the same time proves the consciousness of him who used it that he had been through the whole course of his existence a man in a mask—The Roscius or AEsopus of real life.
The character of Augustus Caesar is not one, which I should ever recommend to you as a model for imitation. I do not altogether approve even of this idea with which he closed his life—It is only in a qualified sense that we can admit that all the “World’s a Stage; and all the men and women merely players.”— But thus far it is admissible, and may be useful; that you should each of you, consider yourself, as placed here to act a part— That is to have some single great end or object to accomplish; towards which all the views and all the labours of your existence should steadily be directed.
The generality of mankind are under little embarrassment in fixing upon this purpose of existence—Since the sentence upon our first parent that he should live by the sweat of his brow, toil has been the ordinary price of subsistence, and the labour of a man’s life, is appropriated by Providence to its own support—At the entrance upon the threshold of life, your principal concern will be to procure to yourself the supply of your wants, and this may be sufficient for the exercise of all your faculties—If successful in this, as you advance on the stage, your relations with human Society will multiply—One of the Laws of Nature requires that after having enjoyed the blessing of existence yourself, you should perform your part in communicating the same blessing to others—As a great portion of the enjoyment of life consists in the Society of the sexes, there is an obligation upon you, to share your pleasures with a partner—These two moral duties are naturally connected with each other; if by the means of industry and frugality, the most essential of all the virtues to youth, you acquire the means not only of providing for your own necessities, but a superfluity which may be applied to the support of others; then commences the obligation of matrimony; which once contracted opens a field upon which the most steady and bounteous prosperity may lavish all its Stores.—The participation of your own worldly comforts with a companion for life, and with the children who may be given to the Union, is but the natural expansion of that first object of life, which has, been mentioned—the procurement of the means of subsistence—To your children however, there is another duty, not less sacred than that of giving them bread—the duty of Education—Of training them up in the way they should go—Of preparing them for the conflicts which they may have in their turn to sustain with the world—Thus then the object of life, as it presents itself in the ordinary course of Providence to man, stands in this graduation—the means of subsistence for himself—of comfortable subsistence for himself and his wife—of subsistence, nurture and education for a family of children— These are the first and the closest ties of human Society—Without all these human Society could not exist—they are founded on the universal law of self-preserbation as applied to the individual and to the species—By providing for his own wants the individual can only support his own existence, and if you suppose the cares of every individual confined to this object, the species would perish whenever this race of individuals should be extinct—The species can be preserved only by the provision made by every generation for the birth, nurture, and support to a certain stage of life, of the generation next succeeding—It is the debt which every generation owes to its predecessors, and which not being in the nature of things payable to them must be discharged to their order. It is the link between the first Parents of our race, and their remotest posterity—The tie by which we belong at once to past and future ages.
These means of subsistence for the individual, and of preservation to the species, constitute the great end of existence to a great majority of mankind—They fill the ordinary measure of duties and obligations—They are to be obtained in civil society only by some mechanic art or some laborious profession—Whatever that may be, it requires the exercise of a virtue which employs the principal part of the individual’s time—I mean Industry—Most of these occupations, employ the individual, not immediately in labours for his own use, but for the use of others—And hence arises a new and copious source of further obligations—The relations of man are no longer confined to his own family, but extend to his neighbours and fellow-citizens—The exchange of mutual wants produces the complicated system of contracts, and with it, an enlarged field of ethics—To the duties of self-preservation, it adds those of Justice, and fidelity to others; but does not materially affect the end of the individual’s existence—He exchanges the superfluity of his own labour for an equivalent supply to his own wants; and the greater his ingenuity, his industry, his fidelity, and his integrity, the more completely in the ordinary course of things, will his time be absorbed, and the necessary end of his existence attained.
But there are two causes opposite to each other in their nature, which require corresponding modifications in the purpose of life—The one Success—and the other failure in the profession which he has assumed—These contingencies apply less to that class of man whose employment is agriculture, than to any others—The tiller of the soil, barely as such seldom fails to procure his subsistence, and that of his family by his Industry, and as seldom can he expect to procure anything more. But when men are congregated in populous cities, the multitude of occupations, which arise from that state of things, renders the procurement of subsistence more precarious to every single individual, while it accumulates superfluous prosperity upon one part of the Community, by contribution levied upon the rest—Hence the extremes of riches and poverty, both of which affect in the highest degree the occupations of individuals, and modify the ends of their existence—In proportion as poverty increases, the social obligations of the individual diminish, untill they centre again in the first law of self-preservation—When the individual becomes incompetent to the supply of his necessary wants, there results to his family, or to Society an obligation to provide the means of subsistence for him, in consideration of which however they acquire the right of employing him in such suitable labour as he is able to perform—Of such persons however, little need here be said, as ceasing in some sort to be responsible beings; the end of their being can thenceforth be no other than physical existence; as comfortable as the humanity of their fellow creatures can make it.
But as indigence diminishes so prosperity multiplies the relations and the duties of social life. He to whom success in his occupation has brought a surplus of the means of subsistence beyond that which is necessary for himself and his family, contracts the obligation of correcting the iniquities of Fortune—of disseminating that Prosperity with which he has been blest; of becoming the benefactor of his fellow mortals, beyond the circle of his own family.—It is perhaps impossible to mark the line, where this special obligation commences—but it certainly begins long before any special modification to the object of existence becomes necessary—Besides the immediate family with the support of which the individual is charged under the primary law of self-preservation, there are remoter domestic relations, relations of good neighbourhood, of friendship, of patriotism and of philanthropy, which bind in looser ties every individual to his fellow creatures—These are not only reconcileable with those primary obligations of duty, which mark out the object of existence, but are in many respects inseparable from them. The good offices of social benevolence, depend much in their application, upon the circumstances in which the individual is placed, and are modified by them—There are also the duties of a Citizen to his Country, which are binding upon all, and more forcibly binding in a Republican Government than in any other—The principle of all other Governments supposes that the great interests of the community, are by the operation of certain Institutions, exclusively or at least principally committed to a certain number of individuals; and that the duties of all others towards the body politic, are a burden which they may decline, or which perhaps they are forbidden to assume— But upon the Republican principle, every individual has a stake, an interest and a voice in the common Stock of Society, and consequently lies under the obligation of attending to and promoting that common interest to the utmost of his power; compatibly with the discharge of his more immediate duties of self-preservation, and preservation of his kind—These duties of Patriotism and Philanthropy, may become predominant, and indicate the very object of existence, when the primary obligations, are discharged already at a man’s hands, or so facilitated as no longer to employ a material portion of the individual’s toil & time.
When by the success of his own exertions, or by the exuberance of Prosperity inherited from his fathers, the first and necessary object of existence has been accomplished, the obligation upon the individual is by his own voluntary act to substitute another object for his pursuit—One of the reasons why the rich, the great and the prosperous appear in such unfavourable colours is that not possessing the Understanding to select, the spirit to assume or the perseverance to effect any such steady object of pursuit, they pass their lives in idleness, or in dishonourable occupations—mere burdens of human Society; mere cumberers of the ground.—And as employment is necessary both to the body and mind of man, none being provided for them, and they being under a moral incapacity to provide any for themselves, their existence is as burdensome to themselves as it is useless to others.
Take it then as a general principle, to be observed as one of the directing impulses of life, that you must have some one great purpose of existence— And if you should ever be relieved from that which is imposed upon you, that of providing for yourself, let it be one of your most earnest solicitudes, to select another, which may best promote your own well-being, and the happiness of your fellow-creatures. Obvious as this principle is when thus express’d in general terms; it is not without its difficulties when we attempt to carry it into practice— How to employ our faculties in such a manner, as shall produce the greatest quantity of human happiness is a problem of no easy solution— Good intention is but one step towards its solution. The good which an individual can do to his fellow-creatures, is seldom proportioned to his dispositions; and the inclination to do good itself, unless enlightened by a clear perception, guided by a discriminating judgment, and animated by energetic and active Resolution, evaporates in the dreams of Imagination, or proves a poison instead of a healing balm.
There are two different modes by which an individual possessed of a sufficient competency for his own wants, may employ his time, for the benefit of his Country and of mankind—The first, by taking a share in the public administration of the Government—The second by cultivating the Arts and Sciences.— As to the first, there are Countries where many persons under these Circumstances, are by the political Constitutions of the Country, invested by hereditary right with a portion of the public authority—But in ours, the principle of Government is elective, and the attainment of any situation in the public Administration depends upon the will of others—Still further—with a very few exceptions, the public offices are not only elective, but for short periods of time—So that neither their first acquisition, nor their permanent possession depends upon the will of the individual—From this state of things you may infer certain corresponding axioms.
The object of existence, when selected by yourself, should be as much as possible within your own controul— For if you choose that which depends upon the will of others, you not only prepare for yourself probable disappointment, but you diminish your means of usefulness by rendering them precarious—You weaken your power of doing good, by placing the capacity of doing it at the disposal of others—You place not only your self and your own happiness, but your beneficent energies under tutelage.—It is therefore dangerous to connect the principal end of existence, with the participation in the Government—Much more dangerous would it be, to place it in the attainment of public office—This can of itself contribute very little to your own happiness and nothing to that of others.—Yet an invariable determination to reject this participation of authority is neither commanded by virtue, nor compatible with it—The public service to a man of Independent Patriotism, is neither to be solicited, nor refused—He must be neither obtrusive nor disdainful—He ought not to ask, what he cannot want; but to hold himself ever ready at the call of his Country.—This call, when it occurs, must doubtless to a certain extent modify that which he chooses to make the end of his existence—Public Office brings with it much necessary occupation, and must give some of its colours to individual existence—The duties of the Office, must be faithfully discharged; and at the same time the enquiry ought ever to be present to the Officer’s mind, how he can make himself yet more useful to his Country. There are talents and qualifications which belong to every public Station, and the performance of its functions, is generally susceptible of improvement.—There is a species of knowledge important if not indispensable to every public officer, and although the appointment or election presupposes competent qualifications in the person chosen, yet whoever is ambitious of performing well his part, will find that he has useful employment for much time, in fitting himself better for the station which he has already attained.—Public Office is of various kinds—There are offices merely ministerial, and of a subordinate character, easily filled, and requiring labour rather than talents to be filled in the best manner—These are usually sought after as a means of subsistence, and they ought to be reserved exclusively for meritorious indigence.—They may be wanted, but can never be desired— But the offices of high trust and responsibility Legislative—Executive and Judicial, all require continual supplies of information, and have within themselves ample sources for constant employment to those by whom they are held.
The cultivation of the Arts and Sciences, affords an inexhaustible and never failing resource for employment; and it is the most honoured occupation which the leisure of opulence can assume—But the field is so wide, that there is danger of wandering over it to no purpose; unless some specific object of pursuit is voluntarily proposed.—Miscellaneous, and undirected application to study, is a more innocent pastime, than Wealth or Grandeur usually find, but is after all but an idle Industry—The mind of Man is too limited in its powers to embrace all art and Science in general—Superior excellence in one department of Art or Science may be attained by a concentration of effort, which more diffusely exerted though in equal degree, will secure nothing more than mediocrity.
The real and only difficulty, to be overcome, is that of fixing upon the special object of application—There is sometimes an impulse of natural Genius so clear and strong, that it needs neither stimulus nor direction—It forces its own way, and carries the individual along with it—But as these persons are a Law to themselves they are of no use as example to others—The ordinary race of mortals must make themselves a channel in which their desires and energies may flow—Instead of following a transient propensity which they will find constantly changing its object, their merit will consist in counteracting it—The common man, and as such you must consider yourself, will find his inclinations, leading him constantly not to the object of his pursuit but from it—[This is one and perhaps the only cause, which has prevented  in any part of Art or Science.]—Let me however suggest a few principles, which may by the aid of your own reflections lead you to a correct decision in the choice, which I suppose you may be called to make.
1. Let the chosen object of your existence, be such as naturally will engraft itself upon the necessary one—Such as may have within itself a capacity of expansion and of contraction, according to the good or ill-success which may attend its pursuit—When Cortez landed with his troops, to undertake the conquest of Mexico, he burnt his ships, to take from his companions all hopes of safety in a retreat—This was rather the resort of desperation than of magnanimity—It suited the ferocious character of Cortéz, and success has enrolled it in the annals of heroism—But the ordinary policy, of the greatest heroes is not to cut off, but to secure the means of safety by retreat—The most ordinary mistake of political adventurers in our Country, is, like Cortez, at their entrance upon public life, to burn their ships—to cut off their own retreat; and in the first instance of failure, which is sure to befall them, to plunge headlong over the precipice of ruin—Should your Fortune, ever lure you into the thorny paths of public life, let your first and most inflexible Resolution be, to keep your retreat open—to prepare yourself for an independent retirement, and to keep your mind always ready to return to the humble and safer pursuits of private life.
2. In selecting a specific branch of Art or Science, for your peculiar assiduity of cultivation, do not waste too much time in deliberation—Let your choice be made coolly; but let it not be postponed from year to year, untill the chance of choice, or the leisure of pursuit shall be lost.
3. To guide your choice, consult your own Genius, with the Spirit of enquiry, and if possible with the Judgment of impartiality. Consult your friends, if friends you have, capable of estimating the importance of the object, and the considerations which ought to influence your decision—Discard, unless you have a very clear and forcible vocation, the abstract Sciences, because they are much more difficult to be made practically useful to others, by any use that you can make of them—Discard the mechanical Arts, because the exercise of them can scarcely ever be made pleasing to yourself, or of any important advantage to others—The physical Sciences, Natural History, Astronomy, Ethics, Oratory and Poetry, with all the varieties of polite literature, may divide your attention, and the accidents of life as they occur may point you more particularly, to any one subordinate division for that extraordinary toil and care of cultivation, which a thrifty and industrious farmer would bestow upon his garden.
4. Accustom yourself to meditate and to write, upon the subjects to which you devote your special attention— Writing, says Lord Bacon, makes a correct man—Reflect upon what you read; and converse upon the topic of your enquiry, with those who understand it best. Methodize your studies; and form some general plan upon which you can resume or lay aside any particular study, without retarding or arresting your general pursuit.
5. Finally let the uniform principle of your life, the “frontlet between your eyes,” be how to make your talents and your knowledge, most beneficial to your Country, and most useful to mankind.
